DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on May 29, 2020, January 11, 2022, and March 03, 2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “rigidly secured” and “resilient, heat-conducting connection element” in claim 1, Claim 7, and Claim 8 are relative terms which render the claim indefinite. The terms “rigidly secured”, “rigidly connected” and “resilient, heat-conducting connection element” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since one cannot determine the scope of how it is “rigidly secured” and degree of “resilient” resilient it is indefinite.1 Even though the specification teaches a heat conducting metal2 it is not proper to import the limitation into the claims above as written.3 For purposes of examination: rigidly secured is interpreted as being physically attached as to be secured and since any material can be heat conducting, “resilient, heat-conducting connection element”, and numerations thereof, will be interpreted as a connection element.
Claims 2-6 and 8-17 are rejected at least by virtue of their dependency.
Claim 2 recites the limitation "the connection element".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination: this will be interpreted as being the resilient, heat-conducting connection element of Claim 1.
Claim 4 recites “cooled to an operating temperature” is considered indefinite for the resulting claim fails to clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such broad language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims that covers any temperature. For purposes of examination: the operating temperature with be interpreted as any temperature chosen by a person using a cryostat assembly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior Art (Figure 2), herein AAPA, in view of Janssen (US 5404726), herein Janssen.
In re Claim 1, AAPA discloses A cryostat assembly (AAPA Fig. 2: 1) comprising: 
an outer container (2); 
a coil tank (3) located in the outer container (2) and being rigidly secured (see AAPA outer container is secured) thereto by a first suspension element (8), the coil tank containing a superconducting magnet coil system (4) to be cooled (Jeker Col 4: 24) and a first cryogenic fluid (5); 
a storage tank (6) located in the outer container (See AAPA Fig.2 where 6 is inside 2) and being rigidly secured thereto (See AAPA where outer container is connected to other elements) by a second suspension element (2 is connected to 9),  
the storage tank containing a second cryogenic fluid (7) 
 a tube element (13) located within the outer container (AAPA Fig 2.: 13 is inside container 2) that surrounds a room temperature bore (16); and 
a cover element (10) that is thermally and mechanically rigidly connected (See AAPA Fig. 2 where 10 is connected to thermal and mechanical elements) to the tube element (13) and to the first suspension element (8), and that is thermally and mechanically connected to the storage tank (6) 
However, AAPA does not explicitly teach, the limitations
“during operation of the magnet coil system”; 
“having a temperature higher than that of the first cryogenic fluid”;
and
 “via a resilient, heat-conducting connection element”
On the other hand, Janssen, directed to a cryostat, discloses the limitations
“during operation of the magnet coil system” (Janssen Col 1:5-21: where the nitrogen (7) is at a higher temperature than helium (5) when the magnetic coils spin)
having a temperature higher than that of the first cryogenic fluid (Janssen Col 1: 13-21 helium 5; AAPA cryogenic fluid nitrogen 7 is higher than fluid helium 5);
“via a resilient, heat-conducting connection element” (Janssen 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA and to have modified them by (1) having a second cryogenic that has a higher temperature than the first cryogenic liquid during operation of the magnetic coil system (i.e., when the magnetic coil spins) in or to maintain the temperature at the temperature of the second cryogenic liquid (2) ensure that the container is maintained at the temperature of the second cryogenic liquid (See Janssen Col 1:16-21) and (3) having the connecting the storage tank to the tube and first suspension element “via a resilient, heat-conducting connection element”, in order to transfer mechanical forces from one cryogenic fluid vessel to another cryogenic fluid vessel through a mechanically flexible configuration (See Janssen Col 2: 60-68) without yielding unpredictable results.
In re Claim 3, AAPA as modified discloses wherein the connection element transmits a force (Janssen Col 3: 21-26: pressure over area or vertical forces) of :100 N/mm (result effective variable) to the cover element when the storage tank is displaced (Janssen Col 3: 24-25: forces in vertical direction which is the direction of cover).  
The invention is disclosed to be a result effective variable in that changing the force of connection element is an inherent property of the material that is chosen to be the connection element and standard construction of the cryostat assembly (See Janssen Col 1: 57-62). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of AAPA as modified by having a connection element that counteracts forces that move in the direction of cryostat assembly cover, i.e., vertically (See Janssen Col 1: 57-62), as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 4, AAPA as modified discloses further comprising a flange element (AAPA 14) that provides a thermal and rigid mechanical connection (Janssen Col 8:1-4) between the cover element and the tube element (See AAPA Figure 2), said flange element consisting of a material ( Col 7:10-15 :at least 9:flange is made of aluminum) that contracts more than a material of the tube element (Janssen Col 4:29-34: tube element is made of cooper) when the cryostat assembly is cooled to an operating temperature (aluminum contracts more than cooper when cooled and See Col 7: 16-20: where 9 is flexible with connection elements in contrast to the tube).  
In re Claim 5, AAPA as modified discloses wherein the tube element is made of copper (Janssen Col 4:29-34) and the flange element is made of aluminum (Col 7:10-15: at least 9: flange is made of aluminum).  
In re Claim 7, AAPA as modified discloses wherein the storage tank (AAPA 6) is thermally connected to the tube element (AAPA 13) via the cover element (AAPA 10) and via a base element (AAPA 15) located to an opposite side of the superconducting magnet coil system (AAPA 4) from the cover element (See AAPA Figure 2 where base element is opposite (4) from the cover element (10)).  
In re Claim 9, AAPA as modified discloses wherein the base element is mechanically flexible and has slots extending radially with respect to the room temperature bore (Janssen Col 3: 6-8: where in an alternative embodiment it is circumferential element, with cylindrical cross-section with connecting elements).  
In re Claim 15, AAPA as modified discloses further comprising at least one radiation shield (Janssen 15) located between the storage tank and the coil tank (Janssen Col 5:20-28) which, during operation of the superconducting magnet coil system, has a temperature between that of the first cryogenic fluid and that of the second cryogenic fluid ( Janssen Col 5:28-30: when boiling, i.e. expanding, during operation of the magnetic coil system is in operation and the radiation shield has a temperature within the boiling temperature of the two cryogenic fluids).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior Art (Figure 2), herein AAPA, in view of Janssen (US 5404726), herein Janssen., further in view of Wikus (US 20200041176), herein Wikus.

The AAPA as modified does not explicitly disclose wherein the connection element comprises a corrugated bellows, strands, or fabric made of thermally conductive material with a thermal conductivity of >100 W/mK.
Wikus, on the other hand, directed to a cryostat assembly, discloses wherein the connection element comprises a corrugated bellows, strands, or fabric (Wikus [0052]) made of thermally conductive material (Wikus [0052]) with a thermal conductivity of >100 W/mK (Wikus [0052]: thermal conductivity is >250 W/(mK)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them having a connection element that includes strands made of thermally conductive material with a thermal conductivity of >100 W/mK in order to ensure that the temperature reached at different contact points is minimal and the heat input into the coil tank is as low as possible (See at least Wikus Col 6: 27-30).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior Art (Figure 2), herein AAPA, in view of Janssen (US 5404726), herein Janssen., further in view of Jeker (US 5744959), herein Jeker.

In re Claim 6, AAPA as modified does not explicitly disclose wherein the flange element is screwed to the cover element and soldered or welded to the tube element .
Jeker on the other hand, directed to a cryostat, discloses wherein the flange element is screwed to the cover element (see Jeker Fig 2 element 39 flange is attached to connecting element which is screwed to cover) and soldered or welded to the tube element (Jeker Fig 2 (see also AAPA) metal is sufficiently attached using welding as this is a known technique of connecting metals).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them by including have the flanges connected with screws and soldered or welded to the tube element and it is known in the art to screw these attachments and have them soldered or welded together to maintain connection of the parts when putting together a cryostat assembly (See Jeker Fig. 2.).

Claims 8 and 10-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior Art (Figure 2), herein AAPA, in view of Janssen (US 5404726), herein Janssen. further in view of Schauwecker (US 20180045796), herein Schauwecker.
In re Claim 8, AAPA as modified discloses wherein the resilient, heat-conducting connection element is a first resilient, heat-conducting connection element (Janssen 6), and wherein the base element is mechanically connected to the storage tank ( See AAPA Fig.2 where 6 is inside 2 where base element 15 is attached to storage tank 2).
AAPA does not explicitly teach the limitation “via a second resilient, heat-conducting connection element”
Schauwecker, on the other hand, discloses the limitation via a second resilient, heat-conducting connection element (114, See at least [0056]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them by including a second resilient, heat conducting connection element in order to reduce thermal shock when the cryostat assembly is cooling (See at least Schauwecker [0056]).
Schauwecker, on the other hand, directed to a NMR apparatus comprising a cryostat, discloses further comprising a shim system for homogenizing the magnetic field generated by the magnet coil system (Schauwecker [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them by including a shim system in order to homogenize the magnetic field which prevents distortions in NMR measurements (See at least Schauwecker [0029]).

In re Claim 10, AAPA as modified does not explicitly disclose further comprising a shim system for homogenizing the magnetic field generated by the magnet coil system.  
Schauwecker, on the other hand, directed to a NMR apparatus comprising a cryostat, discloses further comprising a shim system for homogenizing the magnetic field generated by the magnet coil system (Schauwecker [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them by including a shim system in order to homogenize the magnetic field which prevents distortions in NMR measurements (See at least Schauwecker [0029]).

In re Claim 11, AAPA as modified discloses wherein the shim elements are radially attached to the tube element (Schauwecker [0029]: shim elements radially arranged around a tube).  
In re Claim 12, AAPA as modified discloses wherein the shim system comprises shim elements of a magnetic material (Schauwecker [0029]: shim elements have magnetic material, e.g., ferromagnetic elements).
In re Claim 13, AAPA as modified discloses wherein the shim system comprises electrical shim elements (Schauwecker [0059]: shim elements are electric conductors)
In re Claim 14, AAPA as modified discloses wherein the electrical shim elements are made of copper (Schauwecker [0059]: shim elements can be made of copper)


In re Claim 16, AAPA as modified does not explicitly disclose wherein at least one cryocooler is present in the cryostat assembly for reducing consumption of the first and/or the second cryogenic fluid.
Schauwecker, on the other hand, directed to a NMR apparatus comprising a cryostat, discloses wherein at least one cryocooler (Schauwecker Fig 3: 301; [0061]) is present in the cryostat assembly for reducing consumption of the first and/or the second cryogenic fluid (See Schauwecker [0004] and [0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them by including a cryocooler to reduce consumption of at least the first cryogenic fluid in order to operate the cryostat assembly at a temperature range that prevents performance losses in NMR measurements (See Schauwecker [0061]).
In re Claim 17, AAPA as modified discloses wherein the cryostat assembly is part of an NMR apparatus for spectroscopy or imaging.
Schauwecker, on the other hand, directed to a NMR apparatus comprising a cryostat, discloses wherein the cryostat assembly is part of an NMR apparatus for spectroscopy or imaging (Schauwecker Abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and have the cryostat assembly attach to an NMR apparatus in order to use the cryostat in a system capable of producing NMR measurements and readings (See Schauwecker)

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2173.05(b), subsection (I).
        2 Id., subsection (IV).
        3 MPEP § 2111.01 (I) & (II).